 In the Matter of THE GATES RUBBER COMPANYandDENVER PRINTINGPRESSMEN AND ASSISTANTS UNION No. 40, AND DENVER TYPOGRAPHI-CAL UNION, No. 49Cases Nos. R-697 and R-698.-Decided July 14, 1938Rubber Industry-Investigation of Representatives:controversy concerningrepresentation of employees.employer's refusal to recognize unions unless anduntil each was chosen by majority of employees in a secret election-UnitsAppropriate for Collective Bargaining:(1) employees in the letter press printingdepartment, excluding clerical employees ; (2) employees in the composing room,stipulation asto-Representatives:proof of choice: comparison of lists of em-ployees with union membership application cards, authorizations,and uncon-troverted testimony concerning membership ; testimony of certain union membersand applicants for membership in union to the effect that they no longer wishedto be represented by the unions, heldrelevant-Certification of Representatives:upon proof of majority status.Mr. Charles A. Graham,for the Board.Mr. Hudson MooreandMr. Dayton Denious,of Denver, Colo., forthe Company.-Mr. W. D. Ament,of Denver, Colo., for the Typographical Union.Mr. S. W. Johnson,of Denver, Colo., for the Pressmen's Union.Mr. Francis Hoague,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 7, 1938, Denver Typographical Union No. 49, hereincalled the Typographical Union, and on March 10, 1938, DenverPrinting Pressmen and Assistants Union No. 40, herein called thePressmen's Union, filed with the Regional Director for the Twenty-second Region (Denver, Colorado) separate petitions, each allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Gates Rubber Company, Denver,Colorado, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the At.OnMarch 22, 1938, the National Labor Relations Board, herein called8 N L R. B., No. 35.303 304NATIONAL LABOR RELATIONS BOARDthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for Ell appropriatehearing upon due notice. The Board, acting pursuant to Article III,Section 10 (c) (2), of said Rules and Regulations, further orderedthat the cases be consolidated for purposes of hearing.On March 22, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Typo-graphical Union, and upon the Pressmen's Union. Pursuant to thenotice, a hearing was held on March 28 and 29, 1938, at Denver, Colo-rado, before Waldo C. Holden, the Trial Examiner duly designatedby the Board. The Board and the Company were represented bycounsel, and the Typographical Union and the Pressmen's Union byrepresentatives.All parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.Thereafter the Company filed a brief in each case. The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.Except as set forth in Section VI hereof,the rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 1The Gates Rubber Company is engaged at its plant in Denver,Colorado, in the processing, fabrication, and manufacture of auto-mobile tires, inner tubes, hose, v-belts, and similar products of therubber industry.Of the raw materials purchased by the Companyfor its operations, approximately 75 per cent are shipped to the Com-pany from outside the State.During 1937 the Company's gross salesexceeded $11,000,000 in value, approximately $8,000,000 worth ofwhich were shipped to purchasers outside of Colorado.The Company maintains at its plant a print shop which is princi-pally engaged in printing stationery, forms for the office, factory,and sales departments, labels to indicate the manner of shipment andto designate the type of product, catalogues, advertising, and otherprinted matter for use by the Company.The print shop is dividedI At the hearing counsel for the Board and counsel for the Company stipulated the factsset out in this section. DECISIONS AND ORDERS305into four departments.The instant proceedings involve only the em-ployees of the letter press printing department and the composingroom.II.THE ORGANIZATIONS INVOLVEDDenver Printing Pressmen and Assistants Union No. 40 is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership all employees of the Company who workin the letter press printing department, excluding clerical employees.Denver Typographical Union No. 49 is a labor organization affili-ated with the American Federation of Labor, admitting to its mem-bership all employees of the Company who work in the composingroom.III.THE QUESTION CONCERNING REPRESENTATIONIn the latter part of February 1938, the Pressmen's Union and theTypographical Union each sent a letter to the Company requesting aconference to discuss collective bargaining on behalf of the employeeswithin the letter press printing department and the composing room,respectively.At the hearing counsel for the -Company and counselfor the Board stipulated that at conferences held March 8, 1937 andMarch 14, 1937, respectively, the Company refused to bargain collec-tively with either Union "unless and until each union was chosen bythe majority of the employees in a secret election."We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe petitions of the Pressmen's Union and the TypographicalUnion specified, counsel for the Company and counsel for the Boardstipulated, and we find, that the employees of the Company workingin the letter press printing department, excluding clerical employees,on the one hand, and the employees of the Company working in thecomposing room, on the other hand, constitute units appropriate for 306NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining and that said units will insure toemployees of the Company the full benefit of their right to self-organ-ization and to collective bargaining and otherwise effectuate the poli-cies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESA. Letter press printing departmentAt the hearing, there was introduced in evidence a list of employeesin the letter press printing department as of March 7, 1938, showingthe names of 15 employees within the first of the units which we havefound above to be appropriate.There were also introduced in evi-dence cards signed by 10 of the said 15 employees, authorizing thePressmen's Union to represent them for purposes of collective bar-gaining.Eight of the cards were signed in September 1937 and twoin January 1938.The secretary-treasurer of the Pressmen's Uniontestified that another of the said 15 employees was a member of thePressmen's Union of several years' standing.This testimony wasnot controverted.Two employees who had signed the authorization blanks testifiedin response to questioning by counsel for the Company that they nolonger wished the Pressmen's Union to represent them.This testi-mony was excluded by the Trial Examiner.We are of the opinionthat this testimony was relevant to the question whether the Press-men's Union should be certified on the record as the bargaining rep-resentative, and we therefore hold that the Trial Examiner erred inexcluding it.However, the evidence as to the authority of thePressmen's Union to represent nine employees remained unimpeached.The Company introduced evidence relative to individual contractscovering wages, hours, and working conditions, which it had madewith 10 employees within the appropriate unit, including 6 of theemployees who had previously signed cards designating the Press-men's Union to represent them. The Trial Examiner refused, how-ever, to permit the introduction in evidence of the individualcontracts.We find this ruling to be correct. The fact that an em-ployee signs an individual contract cannot be held to reflect the desiresof such employee regarding representation and does not constituteany bar to collective bargaining on his behalf.We find that the Pressmen's Union has been designated and selectedby a majority of the employees of the Company in the letter pressprinting department, excluding clerical employees, as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees within such unit forthe purposes of collective bargaining, and we will so certify. DECISIONS AND ORDERS307B.Composing roomAt the hearing there was introduced into evidence a list of em-ployees in the composing room as of March 3, 1938, showing the namesof eight employees within the second of the units which we havefound above to be appropriate.There were also introduced in evi-dence forms signed by six of the said eight employees,applying formembership in the Typographical Union. Five of the forms weresigned in February 1938, and one in September 1937.We haveconsistently taken theview thatan application for member ship in aunion is adequate evidence of the desire of the applicant in regardto representation,even thoughthe applications have not been acceptedby the union at the time of the hearing. The secretary-treasurer ofthe Typographical Union testified that another of the said eightemployees was a member of the Typographical Union of severalyears' standing.This testimony was not controverted.The Trial Examiner excluded testimony of two of the applicantsto the effect that they no longer wished the Typographical Union torepresent them.As stated above this exclusion was error, and wewill consider the testimony.However, evidence of the designationof the Typographical Union as their representative by five of theeight composing room employees remained unimpeached.The Com-pany introduced evidence relative to individual contracts coveringwages, hours,and working conditions which it had made with sixemployees, including five of the employees who had previously signedapplications for membership in the Typographical Union.The TrialExaminer.refused, however, to permit the introduction in evidence ofthe individual contracts.For reasons set out above,we find thisruling to be correct.We find that the Typographical Union has been designated andselected by a majority of the employees of the Company in the com-posing room as their representative for the purposes of collectivebargaining.It is, therefore,the exclusive representative of all theemployees within such unit for the purposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Gates Rubber Company, Denver, Colo-rado, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.117213-39-vol $--21 308NATIONAL LABOR RELATIONS BOARD2.The employees of the Company in the letter press printingdepartment, excluding clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Denver Printing Pressmen and Assistants Union No. 40 is theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section 9 (a)of the National Labor Relations Act.4.The employees of the Company in the composing room consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.5.Denver Typographical Union No. 49 is the exclusive representa-tive of all employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that Denver Printing Pressmen and Assist-ants Union No. 40 has been designated and selected by a majority ofthe employees of The Gates Rubber Company, Denver, Colorado, inthe letter press printing department, excluding clerical employees, astheir representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, DenverPrinting Pressmen and Assistants Union No. 40 is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment; andIT Is HEREBY CERTIFIED that Denver Typographical Union No. 49has been designated and selected by a majority of the employees ofThe Gates Rubber Company, Denver, Colorado, in the composingroom, as their representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the Act,Denver Typographical Union No. 49 is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto, rates of pay, wages, hours of employment, and other conditions ofemployment.